Citation Nr: 0901714	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for fracture of the left leg claimed as due to VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
December 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's fractured leg following hospitalization and 
treatment at a VA Medical Center (VAMC) in September 2005 did 
not result from carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence of fault on 
the part of the VA, nor is it the result of an event that was 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for leg fracture claimed to be the result treatment 
at a VAMC in September 2005 are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in this case does not contend that his disability 
is the result of his military service.  Instead, he contends 
that his disability is the result of VA treatment and seeks 
compensation under 38 U.S.C.A. § 1151.  

Under the version of 38 U.S.C.A. § 1151 in effect for claims 
filed prior to October 1, 1997, "[w]here any veteran suffers 
an injury or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

This version of the statute was interpreted by VA regulations 
as requiring a showing of evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA, or 
the occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to 38 U.S.C.A. § 1151 
benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  This 
regulation was invalidated by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Gardner decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, see Brown v. Gardner, 
513 U.S. 115 (1994).  The United States Supreme Court 
(Supreme Court), in affirming the Court's decision, held that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See, Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date that the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  In 
particular, section (c)(3) of 38 C.F.R. § 3.358 was amended 
to remove the "fault" requirement which was struck down by 
the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."  

Under the amended version of 38 C.F.R. § 3.358, compensation 
is precluded where disability:  (1)  is not causally related 
to VA hospitalization or medical or surgical treatment, 
(2)  is merely coincidental with the VA hospitalization or 
medical or surgical treatment, (3)  is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4)  is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  38 C.F.R. 
§ 3.358(b), (c) (effective prior to October 1, 1997).  

Congress, however, subsequently amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. 
§ 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that, where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from VA hospitalization or medical or 
surgical treatment.  Id.  

Effective September 2, 2004, the regulations pertaining to 
claims for 38 U.S.C.A. § 1151 benefits filed on or after 
October 1, 1997 were amended.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) [adding 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA received this claim in March 2006.  The veteran had 
arthroscopy of the left knee in September 2005.  Records show 
that the procedure occurred at 8:00 a.m.  As part of the 
procedure, the veteran agreed to anesthesia, which consisted 
of a 3 in 1 nerve block of lidocaine and ropivacaine.  The 
veteran alleges that he was not informed of the side effects 
of the anesthesia or warned not to walk or place weight on 
the left leg.  He also stated that he was not given properly 
fitted crutches or instructions on how to ambulate.  He 
argues that the lack of warnings caused him to fall in the 
hospital and fall at his home later that same day.  The fall 
at his home fractured the veteran's leg in two places.

The veteran's claims file was submitted to a VA examiner for 
an opinion regarding the veteran's allegation of negligence 
by VAMC resulting in his fall and fractured left leg.  The 
examiner indicated that the claims file had been reviewed.  
The examiner also stated that he interviewed the attending 
anesthesiologist.  

The examiner indicated that the veteran had his left knee 
arthroscopy in September 2005 and that subsequent to the 
surgery, the anesthesiologist examined the veteran.  A note 
from the orthopedic surgeon indicated that the veteran was 
neurovascularly intact.  

The examiner indicated that the nerve block would last a 
maximum of four hours.  He stated that if the block was put 
in at 8:00 in the morning that the effects would be gone by 
noon; therefore, by the time the veteran fell at his home, 
the effects of the anesthetic had dissipated.

The examiner reviewed the instruction sheets given to the 
veteran after his surgery and noted that they gave very clear 
instructions on the veteran's post-operative activities and 
care. 

In the opinion, the examiner stated that the veteran's claim 
is without merit.  He stated that the veteran received 
adequate instructions and warnings about all risk factors.  
Further, the examiner stated that there was no anesthetic 
left after noon on the day of surgery and that the veteran's 
surgeon indicated that the veteran's lower extremities were 
moving properly and that he was neurovascularly intact after 
surgery.

The examiner opined that the fall likely occurred because of 
poor balance, incoordination, and the veteran's underlying 
knee disease of rheumatoid arthritis.  He concluded that 
there was no negligence on the part of the surgical staff or 
anesthesia staff.

Within the claim file is the anesthesia record and intra-op 
summary from the veteran's knee surgery.  The notes state 
that the veteran consented to the procedure after being told 
the risks, benefits and alternatives.  The records also 
indicate that the veteran had minimal pain and was moving all 
extremities after surgery.  

Also within the file are VAMC same day surgery procedure 
instructions that were given to the veteran.  The 
instructions specifically state that the patient may not feel 
well for the first 24 to 48 hours, and that the patient may 
feel weak and washed out.  Further, the instructions state 
that balance coordination may be impaired for hours.  The 
veteran admits in a December 2007 statement that his wife 
received the post-operative sheet.  

The Board must find that the instructions provided by the 
VAMC provide evidence against the claim that he was not 
warned. 

Additionally, the evidence includes arthroscopy instructions 
that were given to the veteran which state that the veteran 
is to stay off his feet as much as possible for 24 to 48 
hours.  

The veteran's fracture was treated by a private practitioner.  
The private medical records indicate that at the time of 
treatment that the veteran still had some decreased sensation 
in the left lower extremity despite the fracture.

The Board has reviewed all evidence.  The evidence shows that 
the veteran incurred an additional disability subsequent to 
his arthroscopic knee surgery, i.e., his fractured leg.  
However, the evidence fails to show that VA treatment was the 
proximate cause of the veteran's fall and resulting fracture 
or that the fall and fracture were reasonably foreseeable.  
The evidence shows that the veteran was provided written 
instructions regarding care after surgery.  Specifically, the 
notices state that the veteran would not feel well for 24 to 
48 hours after surgery and that he might feel weak and washed 
out, with the possibility of impaired balance coordination.  
In addition, there is no evidence that the veteran's crutches 
were improperly fitted.

Furthermore, the VA examiner reviewed the veteran's claims 
file and VA medical records and interviewed the 
anesthesiologist tending the veteran during his surgery and 
concluded that the fall likely occurred because of the 
veteran's own poor balance, incoordination, and underlying 
knee disease of rheumatoid arthritis.  The examiner stated 
that the anesthetic wore off by noon on the day of surgery 
and concluded that there was no negligence on the part of the 
surgical staff or anesthesia staff.

In sum, there is no evidence that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, or medical 
or surgical treatment proximately caused the veteran's fall 
and resulting broken leg.  The evidence does not show that VA 
medical or surgical treatment caused the veteran's additional 
disability; that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or that VA furnished the treatment without the veteran's 
informed consent.

For these reasons, the claim for compensation pursuant to 38 
U.S.C.A. § 1151 must be denied.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
submitted statements in support of his claim.  The veteran's 
claims file was submitted for a VA medical examiner's review 
to determine whether the veteran suffered injury or harm as a 
result of VA medical care.  The opinion was dated October 
2006.  

It appears that the veteran's representative indicated in a 
January 2007 statement that the RO failed to take into 
consideration the veteran's statement of December 2007 and 
indicated that a remand may be necessary for a supplemental 
statement of the case (SSOC) to consider new evidence.  

The Board has considered the representative's statement; 
however, the veteran's statement of December 2007 is almost 
identical to the statement submitted with the original claim 
in March 2006.  The new portions of the veteran's statement 
are not material or determinative of the claim.  Therefore, a 
remand for an additional SSOC is not warranted.

Based upon the foregoing, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


